COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-05-462-CV
 
 
BENBROOKE WEDGEWOOD                                                  APPELLANT
PARTNERS, L.P.                                                                                  
 
                                                   V.
 
SOUTHWEST BANK                                                                APPELLEE
 
                                              ------------
 
         FROM
COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On January 4, 2006, we
notified Appellant Benbrooke Wedgewood Partners, L.P., in accordance with Rule
42.3(a), that this court may not have jurisdiction over this appeal from the
trial court=s December
6, 2005 order denying Appellant=s motion to dissolve the writ of sequestration.[2]  We stated that the appeal would be dismissed
for want of jurisdiction unless Appellant or any party desiring to continue the
appeal filed within ten days a response showing grounds for continuing the
appeal.[3]  Appellant did not file a response.
The trial court has confirmed
that Appellee Southwest Bank=s suit against Appellant remains pending in the trial court and that
no final judgment has been signed. 
Further, the order that Appellant seeks to appeal is not an appealable
interlocutory order.[4]  Because there is no final judgment or
appealable interlocutory order, it is the opinion of the court that this appeal
should be dismissed for want of jurisdiction. 
Accordingly, we dismiss the appeal for want of jurisdiction.[5]
PER CURIAM
 
 
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  April 27, 2006




[1]See Tex. R.
App. P. 47.4.


[2]See Tex.
R. App. P. 42.3(a); Tex. R. Civ.
P. 712a; Tex. Civ. Prac. &
Rem. Code Ann. '' 62.041-.043 (Vernon 1997).


[3]See Tex. R.
App. P. 42.3(a).


[4]See Tex.
Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2005). 


[5]See Tex.
R. App. P. 42.3(a), 43.2(f).